Title: To Benjamin Franklin from Gourlade and Moylan, 17 February 1779
From: Gourlade, Jacques-Alexandre,Moylan, James
To: Franklin, Benjamin


Honord Sir
L’Orient 17th. Feby. 1779
By a letter we this day received from our mutual good friend Mr. Le Ray De Chaumont, we learn with pleasure of your independent appointmt. to the great affairs of America at this Court; with pleasure we say, because we are persuaded the important charge will do as much honor to the great empire you represent, as it will to yourself in the execution of it.
We have invariably endeavour’d to render our services usefull, and we can say, that when America was in question, no interested motive ever govern’d our inclination. We desire with all our hearts to have it in our power to prove the sincerity of our attachment to that Country and on any occasion that you think we can do it, she as well as yourself will ever find us Hond. Dear sir Your most hle & obt
GourladeJames Moylan
The Honorable B. Franklin Esqr.
 
Notation: Gourlade L’Orient 17e. fr. 1779.
